Title: [Diary entry: 1 April 1760]
From: Washington, George
To: 

Tuesday April 1–1760. Crossd plowd the Fallow Field to day wch. contains 3.2.38 wch. shews that 2 Acres a day in Level ground already broke up may easily be accomplishd. Doctor Laurie came here. The Wind at No. West. Weather clear, somewhat Cool and drying. Moon at its first rising remarkably red. Recd. a Letter from Mr. Digges, Inclosing a Packet for Messrs. Nichos. & Withe wch. he desird I woud send under Cover to some Friend of mine in Williamsburg as it was to go by Clifton suspecting that Gentleman woud not deal fairly by it. Began to prepare a Small piece of Ground of abt.  Yards Square at the lower Corner of my Garden to put Trefoil in—a little Seed given me by Colo. F[airfa]x Yesterday.